Name: Commission Regulation (EEC) No 1470/77 of 30 June 1977 laying down special rules for the application of the system of import and export licences for isoglucose and amending Regulation (EEC) No 193/75
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7. 77 Official Journal of the European Communities No L 162/11 COMMISSION REGULATION (EEC) No 1470/77 of 30 June 1977 laying down special rules for the application of the system of import and export licences for isoglucose and amending Regulation (EEC) No 193/75 THE COMMISSION OF THE EUROPEAN HAS ADOPTED THIS REGULATION : COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Article 1 This Regulation lays down special rules for applying the system of import and export licences introduced by Article 2 of Regulation (EEC) No 1111/77.Having regard to Council Regulation (EEC) No 1111/ 77 of 17 May 1977 laying down common provisions for isoglucose (*), and in particular Article 2 (2) thereof, Article 2 A further indent as follows is added to Article 1 of Regulation (EEC) No 193/75 : '  Article 2 of Regulation (EEC) No 1111/77 (isoglucose).' Whereas a system of import and export licences is applicables to the products specified in Article 1 of Regulation (EEC) No 1111/77 ; whereas Commission Regulation (EEC) No 193/75 of 17 January 1975 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products ( 2), as last amended by Regulation (EEC) No 773/77 (3), should be extended to cover these products ; Article 3 1 . Import licences for the products referred to in Article 1 of Regulation (EEC) No 1111/77 shall be valid for 60 days from their day of issue within the meaning of Article 9 ( 1 ) of Regulation (EEC) No 193/ 75 . Whereas special rules should be laid down for the application of the system of licences in respect of those products ; whereas such special rules either supplement or derogate from Regulation (EEC) No 193/75 ; 2. Export licences for the products referred to in Article 1 of Regulation (EEC) No 1111/77 shall be valid from their day of issue, within the meaning of Article 9 (1 ) of Regulation (EEC) No 193/75, until the end of the fourth following month. Whereas, in economic terms, on importation isoglu ­ cose bears a close relation to invert sugar and on exportation to the world market to glucose ; whereas it is therefore appropriate to take over, as regards the period of validity of the licences and the rate of the security, the relevant rules laid down in respect of those products ; Whereas the measures provided for in this Regulation are in accordance with the 6pinion of the Management Committee for Isoglucose, Article 4 The rate of security per 100 kilograms net for licences for the products referred to in Article 1 of Regulation (EEC) No 1111/77 shall be : (a) in the case of import licences , 0-20 unit of account ; (x) OJ No L 134, 28 . 5 . 1977, p. 4. (a) OJ No L 25, 31 . 1 . 1975, p . 10 . (8 ) OJ No L 94, 16. 4. 1977, p. 5 . (b) in the case of export licences without advance fixing of the refund, 0-20 unit of account ; No L 162/12 Official Journal of the European Communities 1 . 7. 77 (c) in the case of export licences with advance fixing of the refund, 0*80 unit of account. required for carrying out operations relating to a quantity of not more than 100 kilograms net. Article 6 This Regulation shall enter into force on 1 July 1977 . Article 5 Notwithstanding the third indent of Article 4 (3) of Regulation (EEC) No 193/75 , no licence shall be This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1977. For the Commission Finn GUNDELACH Vice-President